 In the Matter of THE BABCOCK & WILCOX COMPANYandPLANT GUARDSFEDERAL LABOR UNION #23802 (AMERICAN FEDERATION OF LABOR)Case No. 8-B-1739.-Decided April 13, 1945Mr. R. C. Landon,of Barberton, Ohio, for the Company.Messrs. Jesse GallagherandJaQnes A. Patterson,of Cleveland,Ohio, for Local 23802.Mr. Donald H. Frank,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by Plant Guards Federal Labor Union#23802 (American Federation of Labor), herein called Local 23802,alleging that a question affecting commerce had arisen concerning therepresentation of employees of The Babcock & Wilcox Company, Bar-berton, Ohio, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Thomas E. Shroyer, Trial Examiner. Said hearing was heldat Cleveland, Ohio, on January 30, 1945.The Company and Local23802 appeared and participated.All parties were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed. All parties were afforded an opportunity to file briefswith the Boad.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Babcock & Wilcox Company is a New Jersey corporation oper-ating manufacturing plants in various parts of the United States,including a plant at Barberton, Ohio, with which we are here con-cerned.At its Barberton plant, the Company fabricates pressure61 N. L. R. B., No 72.529 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDvessels and does other special work for the Army and Navy.The rawmaterials used at the Barberton plant annually are valued in excessof $1,000,000, the majority of which comes to it from outside the Stateof Ohio. Its products annually are valued in excess of $1,000,000,the majority of which travels outside the State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act, and we so find.IT. THE ORGANIZATION INVOLVEDPlant Guards Federal Labor Union #23802, affiliated with theAmerican Federation of Labor, is a labor organization admitting tomembership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to Local 23802 asthe exclusive bargaining representative of certain of the Company'semployees until Local 23802 has been certified by the Board in anappropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that Local 23802 represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITLocal 23802 petitioned for a unit consisting of all the plant guardsof the Company at the Barberton plant, excluding the chief of plantguards.At the hearing, Local 23802 sought to exclude the sergeantsas well.The testimony at the hearing revealed that the sergeants aresupervisory employees in that they issue orders to, discipline, andchange the work of patrolmen.The Company took no position withregardto inclusionsand exclusions, maintaining that any unit of theplant guards involved herein was an inappropriate one.All of the Company's guards are militarized, armed, and uniformed.They are hired by the Company to check the passage of all persons inand out of the plant gates, to report all suspiciousor unsafecircum-'The Field Examiner reported that Local 23802 submitted 23 authorization cards, 22 ofwhich bore the names of persons appearing on the Company's pay roll of January 15, 1945,which contained the names of 38 employees in the unit sought.All of the cards were datedin December 1944.At the hearing,Local 23802 submitted 11 additional cards bearing apparently genuinesignatures and purporting to have been signed in December 1944, and January 1945, butwhich were not checked against the Company's pay roll. THE BABCOCK & WILCOX COMPANY531stances observed, and to take into custody any person guilty of aviolation of the rules.These employees are paid their salaries bythe Company.-The Company appears to rely on' the reasoning of the decisionof the United States Court of Appeals for the Sixth Circuit, inN. L. R. B. v. Jones cfi Laughlin Steel Corporation,'contendingthat (1) the guards involved represent management by enforcingthe rules of the Company and making confidential reports; that(2) to establish them as a separate appropriate unit would noteffectuate the policies of the Act; and, moreover, that (3) guards arenot employees of the Company within the meaning of the Act.These contentions have been considered by the Board and answeredin numerous previous decisions.3No persuasive argument has beenoffered by the Company to encourage departure from the principlesestablished in those cases.We find that all of the plant guards of the Company at the Bar-berton, Ohio, plant, but excluding the chief of plant guards and thesergeants, and any other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.0DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Babcock &Wilcox Company, Barberton, Ohio, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) days2146 F ,(2d) 718 (C. C A 6)'platter of RohmcCHaas Company,60 N L R B554.Matterof DiatoCorpora-tion, 52 N L R. B 322;see cases cited therein 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eighth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by Plant Guards Federal Labor Union #23802 (AmericanFederation of Labor), for the purposes of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.